 Case 8:13-cv-01592-AEP Document 259 Filed 11/15/19 Page 1 of 3 PageID 8293



                  IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF FLORIDA, TAMPA DIVISION

CIN-Q AUTOMOBILES, INC., et al.,        )
                                        )
              Plaintiffs,               )
                                        ) Case No. 8:13-cv-01592 AEP
      v.                                )
                                        ) Mag. Judge Anthony E. Porcelli
BUCCANEERS LIMITED                      )
PARTNERSHIP,                            )
                                        )
              Defendant.                )

   INTERVENORS’ MOTION FOR A GLOBAL SETTLEMENT CONFERENCE

      Intervening plaintiffs Technology Training Associates, Inc. and Larry F.

Schwanke, D.C. d/b/a Back to Basics Family Chiropractic, Barewood Outlet, Inc.,

Thomas Savino d/b/a WebRX Pharmacy Palace and RxPalace.com, and Meryman

Environmental, Inc., on behalf of themselves and all others similarly situated,

respectfully move the Court to schedule a global settlement conference of the three

pending lawsuits alleging Buccaneers Limited Partnership sent unsolicited

advertisements by facsimile: (1) Cin-Q Automobiles, Inc. v. Buccaneers Limited

P’ship, No. 8:13-cv-01592 AEP; (2) Stein D.D.S. etc. v. Buccaneers Limited P’ship,

8:13-cv-02136-AEP; and (3) Technology Training Associates, Inc. v Buccaneers Ltd.

P’ship, 8:16-cv-01622-T-AEP.

      WHEREFORE, Intervenors respectfully request that the Court schedule a

global settlement conference and order such and further relief as the Court deems

warranted under the circumstances.
 Case 8:13-cv-01592-AEP Document 259 Filed 11/15/19 Page 2 of 3 PageID 8294



                                   Respectfully submitted,

                                   TECHNOLOGY TRAINING ASSOCIATES,
                                   INC., LARRY E. SCHWANKE, D.C. d/b/a
                                   BACK TO BASICS FAMILY CHIROPRACTIC,
                                   BAREWOOD OUTLET, INC., THOMAS
                                   SAVINO d/b/a WEBRX PHARMACY PALACE
                                   and RXPALACE.COM, and MERYMAN
                                   ENVIRONMENTAL, INC., individually and as
                                   the representatives of a class of similarly-
                                   situated persons

                                   By: s/ Phillip A. Bock

                                   Phillip A. Bock
                                   Robert M. Hatch
                                   Tod A. Lewis
                                   Jonathan B. Piper
                                   Bock, Hatch, Lewis & Oppenheim, LLC
                                   134 N. La Salle St., Ste. 1000
                                   Chicago, IL 60602

                CERTIFICATION UNDER LOCAL RULE 3.01(g)

      Pursuant to Local Rule 3.01(g) the undersigned moving counsel certifies that
attorney Jonathan Piper conferred with opposing counsel and was not able to agree
on the resolution of this motion.


                                                   By: s/ Phillip A. Bock




                                        2
 Case 8:13-cv-01592-AEP Document 259 Filed 11/15/19 Page 3 of 3 PageID 8295



                           CERTIFICATE OF SERVICE

      I hereby certify that on November 15, 2019, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system.


                                                    By: /s/ Phillip A. Bock




                                          3
